DETAILED ACTION
Status of Claims
Claims 1 and 9 have been amended in the response received 6/1/2021.
Claims 7 and 15, and 8 and 16 have been previously canceled in the responses received 10/12/2016 and 6/27/2017, respectively.
Claims 17-20 have been previously withdrawn from consideration in the communication received 3/7/2016.
Accordingly, claims 1-6, 9-14, and 17-22 are pending.
Claims 1-6, 9-14, 21, and 22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.
 


Allowable Subject Matter
Claims 5, 6, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Devasia et al (US 2014/0195370 A1), hereinafter Devasia, in view of Johnson et al (US 2014/0122203 A1), hereinafter Johnson, and Wu (US 2013/0346172 A1), hereinafter Wu.

In regards to claim 1, Devasia discloses a system for incorporating a shopping cart link to a social networking post (Devasia, see at least: abstract), comprising: 
a processing device (Devasia, see at least: Fig. 9); 
a wireless network adaptor (Devasia, see at least: 0062 & Fig. 9 (920)); and
a non-transitory, processor-readable storage medium, wherein the non-transitory, processor-readable storage medium comprises one or more programming instructions that, when executed, cause the processing device to (Devasia, see at least: Fig. 9): 
receive an input indicating a user request to add a shopping cart link to a social networking post associated with a user making the user request, the social networking post to be posted to one or more social networks (Devasia, see at least: 0033 discloses the system receiving a request to share a shopping cart; Fig. 4 & 0045 disclose a button to be selected by the user called “SHARE CART” which shares the information associated with the shopping cart; ,
the unified shopping cart comprising a plurality of recommended products available for purchase from a plurality of merchants (Devasia, see at least: Fig. 4 discloses that the product may be different brands such as ABC brand, XYZ brand, JKL brand, etc. (e.g. different merchants)),
wherein the plurality of recommended products are selected for purchase by the user from multiple merchants and placed into the unified shopping cart by the user (Devasia, see at least: 0015 discloses a user may add one or more items he intends to purchase to an electronic shopping cart; additionally, 0042 discloses that a second user may create a second cart with the items of the first user’s shopping cart (e.g. the items in the first user’s shopping cart are recommendations for the second user) and alternate items may be suggested to the second user which he may add to his shopping cart; furthermore, 0043 discloses that the first user’s shopping cart may be updated with items that are recommended; see also, 0048),
wherein the user is not a merchant (Devasia, see at least: 0015 discloses that users add items that he intends to purchase, e.g. the user is a customer); and  
transmit, using the wireless network adaptor, the shopping cart link to at least one server associated with the social networking post (Devasia, see at least: Fig. 5 discloses an interface with a shared shopping cart; additionally, 0034 discloses the system may share the shopping cart via a social networking site and 0036 discloses publishing the shopping cart as a status update; furthermore, 0054-0055 discloses that the operations of the system may be performed by one or more processors and that the processors may be associated with a server farm; see also, Fig. 1, Fig. 9). 

a touch screen; 
receive, using a touch screen, at least one touch input indicating a command; and
each merchant having a separate merchant website offering for sale at least one of the plurality of products.
However, Johnson teaches a system which provides an electronic shopping cart which can be used at a plurality of unrelated merchant shopping sites (see Johnson: abstract). For example, Johnson teaches:
a touch screen (Johnson, see at least: Fig. 6c-6m); and
receive, using a touch screen, at least one touch input indicating a command (Johnson, see at least: Fig. 6c-6m).
the unified shopping cart comprising a plurality of products available for purchase from a plurality of merchants (Johnson, see at least: 0020 discloses “products from a plurality of different merchants can be saved to the electronic shopping carts.” See also, [0021]);
each merchant having a separate merchant website offering for sale at least one of the plurality of products (Johnson, see at least: 0033 discloses the product are “from one or more merchant shopping sites.” Additionally, 0039 and Fig. 6a disclose a merchant site such as “Rakuten” which has products such as “NAUGHTY MONKEY Women’s Ice Stone” shoes, wherein NAUGHTY MONKEY has been interpreted as a third party manufacturer. See also, 0034, 0035). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a touch screen for entering commands as taught by Johnson in the system of Devasia, since the claimed invention is merely a combination of old elements, and in 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was to have included wherein each merchant has a separate website offering for sale at least one of the plurality of products manufactured by a third party as taught by Johnson in the system of Devasia because it would have resulted in an improved system because it would have enabled a user to easily and quickly browse, view, and purchase products from multiple merchants (Johnson: 0004). 

Additionally, although disclosing sharing a shopping cart link, Devasia does not explicitly disclose wherein the shopping cart link comprises a network address of a unified shopping cart associated with the user and store a tracking record containing a plurality of information associated with the social networking post, whereby the system retrieves the tracking record to attribute referrals of the social network post correctly.
However, Wu teaches:
wherein the shopping cart link comprises a network address of a unified shopping cart associated with the user (Wu, see at least: [0005] teaches “creating a link with a unique URL address related to each of the shared item(s), wherein the URL address associates the system user with the shared item(s), and displaying the link(s) on the system user’s social networking sites.” [0054] teaches “the marketing system assigned the uniquely coded URLs to the registered purchasers when they elect to share a purchased item.” See also, [0053]), and 
store a tracking record containing a plurality of information associated with the social networking post, whereby the system retrieves the tracking record to attribute referrals of the social network post correctly (Wu, see at least: [0053] teaches “the number of click-throughs on that link can be tracked and the purchaser credited for the amount of social activity generated by that shared item,” wherein the number of click-throughs and the purchaser are a “plurality of information.” [0011] teaches “tracking the number of times the link with the unique URL is clicked by one of the members of the user’s social network.” [0059] teaches “the marketing system can analyze this information and correlate it with amount of activity generated by the associated URL to determine what the spending drivers are and who is driving the most product activity and sales.” See also, [0016], [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the unified shopping cart comprising a network address and storing a tracking record containing a plurality of information associated with the social networking post, whereby the system retrieves the tracking record to attribute referrals of the social network post correctly as taught in Wu in the system of placing the shopping cart link in a social networking post because it would have improved advertising and marketing approaches to reach a greater number of potential customers and improved sales (Wu: [0044]).

Attorney Docket No.: 13943 1.00301Application No. 14/865,106Page 3 of 8In regards to claim 4, Devasia in view of Johnson and Wu teaches the limitations of claim 1 as noted above. Devasia further discloses the system further comprising one or more programming instructions that, when executed, cause the processing device to receive a cart link input, wherein the cart link input corresponds to a link to a merchant or a unified shopping cart containing one or more products that are available for purchase (Devasia, see at least: Fig. 4 .

Regarding claims 9 and 12, claims 9 and 12 are directed a method. Claims 9 and 12 recite limitations that are parallel in nature to those addressed above for claims 1 and 4 which are directed towards a system. Claims 9 and 12 are therefore rejected for the same reasons as set forth above for claims 1 and 4, respectively.  



Claims 2, 3, 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Devasia et al (US 2014/0195370 A1), hereinafter Devasia, in view of Johnson et al (US 2014/0122203 A1), hereinafter Johnson, Wu (US 2013/0346172 A1), hereinafter Wu, and Cui et al (US 2015/0332310 A1), hereinafter Cui.

In regards to claim 2, Devasia in view of Johnson and Wu teaches the limitations of claim 1 as noted above. Although disclosing allowing a user to specify a manner in which the shopping cart is to be shared, Devasia does not disclose the system further comprising one or more programming instructions that, when executed, cause the processing device to receive a budget input, wherein the budget input corresponds to a desired amount a user wishes to pay to have the shopping cart link placed in the social networking post. 
further comprising one or more programming instructions that, when executed, cause the processing device to receive a budget input, wherein the budget input corresponds to a desired amount a user wishes to pay to have the shopping cart link placed in the social networking post (Cui, see at least: 0131, 0136, & Fig. 4 disclose the user specifying an advertising budget which represents the limit for compensation the advertiser desires to provide).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included receiving a budget input, wherein the budget input corresponds to a desired amount a user wishes to pay to have the shopping cart link placed in the social networking post as taught in Cui in the system of placing the shopping cart link in a social networking post because it would have allowed for the advertisement (e.g., shopping cart link) to be accessed. Additionally, it would have been obvious to have included the system of Cui in the system of Devasia/Johnson/Wu since both systems relate to systems of placing content related to products for purchase in a social networking system (see Devasia, 0015; see Cui, 0131).
Additionally, one of ordinary skill in the art would have recognized that applying the known technique of Cui to Devasia/Johnson/Wu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cui to the teaching of Devasia/Johnson/Wu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such functionality as inputting a budget since Devasia already contemplates setting parameters when displaying content. Further, applying the budget of Cui to Devasia with the ability to control the parameters of sharing content, would have been recognized by one of 

In regards to claim 3, Devasia in view of Johnson and Wu the limitations of claim 1 as noted above. Although disclosing allowing a user to specify a manner in which the shopping cart is to be shared, Devasia does not disclose the system further comprising one or more programming instructions that, when executed, cause the processing device to receive a schedule input, wherein the schedule input corresponds to a desired scheduling of the shopping cart link within the social networking post. 
However, Cui teaches the system further comprising one or more programming instructions that, when executed, cause the processing device to receive a schedule input, wherein the schedule input corresponds to a desired scheduling of the shopping cart link within the social networking post (Cui, see at least: 0131, 0136, & Fig. 4 discloses the advertiser specifies timing information for presenting or rendering of the advertisement to one or more users of the social networking system wherein the timing represents the time and/or duration of rendering the advertisement content to one or more users within the social networking system), 
wherein at least a portion of the determined cost is based upon the schedule input (Cui, see at least: 0052 discloses the user is charged a certain price for each impression; 0074 discloses determining a total price charged to the advertiser; 0090 discloses charging an advertiser a certain price; 0094 discloses that prices may be measured, estimated, or otherwise determined based on impression histories wherein the impression histories may be within a predetermined interval of time (see 0109); additionally, 0056 discloses that a predicted value is determined by viewing input parameters wherein 0131 makes clear than timing could be an input parameter).

Additionally, one of ordinary skill in the art would have recognized that applying the known technique of Cui to Devasia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cui to the teaching of Devasia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such functionality as inputting a schedule since Devasia already contemplates setting parameters when displaying content. Further, applying the schedule of Cui to Devasia with the ability to control the parameters of sharing content, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient sharing and/or advertising. 

Regarding claims 10 and 11, claims 10 and 11 are directed a method. Claims 10 and 11 recite limitations that are parallel in nature to those addressed above for claims 2 and 3 which are directed towards a system. Claims 10 and 11 are therefore rejected for the same reasons as set forth above for claims 2 and 3, respectively.  

In regards to claim 21, Devasia in view of Johnson and Wu teaches the limitations of claim 1 as noted above. Devasia further discloses the system further comprising one or more programming instructions that, when executed, cause the processing device to:
receive confirmation from the user to add the shopping cart link to the social networking post (Devasia, see at least: 0033 discloses a user requesting to share a shopping cart and 0034 discloses that the shopping cart may be shared via a social networking site; additionally, Fig. 4 displays an option to “SHARE CART”).
Although disclosing sharing a shopping cart and specifying the manner in which the cart is to be shared, Devasia does not disclose the system further comprising one or more programming instructions that, when executed, cause the processing device to: determine a cost for placing the shopping cart link in the social networking post. 
However, Cui teaches the system further comprising one or more programming instructions that, when executed, cause the processing device to: determine a cost for placing the shopping cart link in the social networking post (Cui, see at least: Fig. 5 discloses determining a measure of a total price charged to or expenditure incurred by the advertiser; see also, 0074, 0090);
provide the determined cost to the user (Cui, see at least: 0052 discloses charging an advertiser a certain price. One of ordinary skill in the art would understand that if an advertiser is charged a price then the price has been provided to the advertiser; see also, 0090).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features as taught in Cui in the system of placing the shopping cart link in a social networking post because it would have allowed for the advertisement (e.g., shopping cart link) to be accessed. Additionally, it would have been obvious to have included the 
Additionally, one of ordinary skill in the art would have recognized that applying the known technique of Cui to Devasia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cui to the teaching of Devasia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such functionality as determining and providing a cost for posting a shopping cart link since Devasia already contemplates posting a shopping cart link in a social networking post. Further, applying the functionality of determining and providing a cost for placing a link in a social networking post of Cui to Devasia with the ability to post a shopping cart link in a social network, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient sharing and/or advertising. 

Regarding claim 22, claim 22 is directed a method. Claim 22 recites limitations that are parallel in nature to those addressed above for claim 21 which is directed towards a system. Claim 22 is therefore rejected for the same reasons as set forth above for claim 21.  



Response to Arguments
With respect to the rejections under 35 U.S.C. 112(a), Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments with regard to the newly amended claim limitations have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
On pages 8-10 of the Remarks Applicant argues that the claimed references fail to teach the amended limitations related to storing a tracking record. The Examiner agrees. 
On pages 10-11 of the Remarks Applicant argues that “Devasia fails to teach for a unified shopping cart comprising of a plurality of merchants,” and further stating that “Devasia teaches for ‘an electronic shopping-cart’ comprising of ‘multiple electronic shopping-carts for an account associated with an online publication system’ wherein the shopping carts are associated with only a single online publication system of e-commerce website’.” The Examiner respectfully notes that Applicant has misunderstood the rejection and taken this section of Devasia out-of-context. First, Devasia teaches a single shopping cart with products from multiple merchants (Devasia: Fig. 4). The portion of Devasia that Applicant has cited is merely stating that the user may share multiple, multi-merchant shopping carts. Therefore, the Examiner maintains that Devasia teaches a shopping cart with a plurality of merchants. Second, as noted in the rejection above, the Examiner makes no assertion that Devasia discloses the items or carts being associated with more than one e-commerce website. Rather, the Examiner has relied on 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Specifically, on pages 11-13 of the Remarks Applicant argues that “Johnson’s own disclosure against construing its claims broadly would teach a PHOSITA to not consider Johnson in light of other methods of utilizing a universal shopping cart, such as the one disclosed by Devasia,” and “therefore, it would not be obvious for a PHOSITA to include the system taught by Johnson…in a system by Devasia.” Applicant makes a similar argument on pages 14-15. The Examiner respectfully disagrees. “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so.” MPEP 2143.01. While Applicant has brought in arguments presented during the prosecution of Johnson, such arguments do not destroy the long-established standard that a motivation may be provided by being found in the prior art references. While the Applicants in the Johnson prosecution may have argued for a narrower understanding of their invention, the standard remains the same. In this case, Johnson provides such a motivation to combine the features of Johnson with another reference. Specifically, Johnson states that its invention will increase customer confidence and provides an easier shopping service by allowing a user to browse multiple merchant sites without having to navigate to every site (Johnson: [0004]). Therefore, a PHOSITA would have been motivated to modify Devasia to include the feature of Johnson to improve the shopping system of Devasia. Additionally, Devasia and Johnson are both in the same field of endeavor of shopping and adding items to carts which further supports their ability to be combined. Thus, while the Applicants in the Johnson prosecution may have argued for a narrower interpretation, the fact remains that Johnson still provides a motivation to combine within the four corners of the document. 
On pages 15-16 of the Remarks Applicant argues that “neither Johnson nor Devasia provide a basis for the modification,” by citing various features taught by one invention and not the other. The Examiner disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. MPEP 2142. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. MPEP 2141.01(a). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Id.
In this case, the Examiner relied upon an obviousness type analysis in order to demonstrate the non-patentability of the claimed invention. Due to this type of analysis, each individual reference need not teach the claimed invention. Further, the Examiner does not assert that each reference teaches the claimed invention individually. Rather, as noted above, the Examiner maintains that the references teach the discussed features and that the combination would have been obvious. As also noted above, the Examiner maintains that the combination of references is appropriate because the references represent analogous art. Specifically, the Devasia and Johnson references are in the same field of endeavor as the claimed invention because both references relate to shopping carts and purchasing items. As such, the Examiner maintains that it is appropriate to combine the cited references. 
On pages 16-17 of the Remarks Applicant argue that “neither Johnson nor Devasia recognizes the unsolved problem of sharing a shopping link comprising of shopping carts from a plurality of merchants.” The Examiner notes the new grounds of rejection noted above which cites Wu as teaching sharing a shopping link. Additionally, the Examiner reiterates the MPEP portions above discussing that the combination of references is an appropriate analysis and basis for rejection. Furthermore, the Examiner reiterates the definition of analogous art drawing particular attention to the fact that a reference is analogous art to the claimed invention if the reference is from the same field of endeavor as the claimed invention even if it addresses a different problem. Id. While individually the references do not teach the claimed invention, the combination is appropriate because the prior art represents analogous art to the claimed invention and there is an appropriate motivation to combine the cited references. Specifically, even though the cited references do not explicitly recognize a problem of sharing a shopping link from comprising carts multiple merchants, an existence of the same problem is not the determining factor in deciding whether or not art is analogous. In this case, since the prior art is directed to the same field of endeavor as the claimed invention, i.e., shopping carts and purchasing items, the references do not need to solve the same problem. As such, the Examiner maintains that the rejections are appropriate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goulart (US 2015/0006324 A1) – Goulart describes a system of providing shopping information for one or more contacts of a social network such as by sharing items in a cart.
New Instacart Feature Lets Friends And Colleagues Share A Shopping Cart (NPL) – the NPL describes multiple people accessing a shared shopping cart with a custom link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625